Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 03/04/19 and the election filed on 08/06/2020. 
Invention I, claims 1-8, has been elected without traverse. Instead of Lack of Unity practice, U.S. restriction practice was used by mistake in the written restriction mailed on June 11, 2020. Since the invention groupings are the same under lack of unity practice and the applicant elected without traverse both written and on the phone, the examiner included the lack of unity form paragraphs in this action and examined the application as below. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim 1-8, drawn to an evaporation method for a luminous material, classified in class H01L 31/125.
Claims 9-13, drawn to a display panel, classified in class H01L 31/18.
Claim 14-20, drawn to an evaporation equipment for a luminous material, classified in class H01L 31/125.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and III are related as process and apparatus for its practice.  The process as claimed can be practiced by another and materially different apparatus, for example in an apparatus with different layout for electric-field electrode and the mask than claimed, or with a different type for the charge source.
Inventions I and II are related as process of making and product made.  The device as claimed can be made by another and materially different product, for example made by a process in which the electric field electrode is not parallel to the mask, or a method that uses a different material for the luminous material. 
Inventions III and II are related as apparatus and product made.  The product as claimed can be made by another and materially different apparatus, for example in an apparatus with different layout for electric-field electrode and the mask than claimed, or with a different type for the charge source.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamoto et al. (Pub. No. US 2017/0069842 A1), herein Hamamoto.
Regarding claim 1, Hamamoto discloses an evaporation method for a luminous material (Hamamoto: paragraphs [0005]-[0006]), comprising: aligning a mask 30 with an array substrate 8; generating an electric field covering the array substrate; and processing the luminous material 2 to generate luminous material charged particles 3/4, wherein after the luminous material charged particles pass through the mask, they are deposited on a pixel area of the array substrate under the electric field (Hamamoto: Figs. 1-21 and paragraphs [0005]-[0006], [0058]-[0097]).  
Regarding claim 2, Hamamoto discloses the evaporation method for the luminous material as claimed in claim 1, wherein in the step of generating the The substrate holder 20 and the substrate 8 may be applied with a substrate voltage (V0). In an exemplary embodiment, the substrate voltage (V0) may have a potential of 0 V which is a ground potential, but the substrate voltage may be applied with a very weak potential having the opposite polarity to the electrification of spray particles to more actively attach the spray particles 4 onto the substrate”).  
Regarding claim 3, Hamamoto discloses the evaporation method for the luminous material as claimed in claim 1, wherein in the step of generating the luminous material charged particles, the method comprises: outputting luminous material particles by a luminous material evaporation source; and controlling electric charges of the luminous material particles having a specific polarity (Hamamoto: Figs. 1-21 and paragraphs [0058]-[0079]).  
Regarding claim 4, Hamamoto discloses the evaporation method for the luminous material as claimed in claim 1, further comprising: supplying power to a circuit of the array substrate (Hamamoto: Figs. 1-9 and paragraphs [0058]-[0079]).  
Regarding claim 5, Hamamoto discloses the evaporation method for the luminous material as claimed in claim 4, wherein in the step of supplying power to the circuit of the array substrate, the method comprises: supplying power to the circuit of the array substrate by a thin film transistor circuit of the array substrate (Hamamoto: Figs. 1-9 and paragraphs [0058]-[0079]).  
Regarding claims 6 and 7, Hamamoto discloses the evaporation method for the luminous material as claimed in claim 1, further comprising: disposing a conducting post on a surface of a pixel definition layer of the array substrate, and supplying power to the conducting post disposed on the surface of the pixel definition layer of the array substrate (Hamamoto: Figs. 1-9 and paragraphs [0058]-[0079], Hamamoto does not specifically show the layers of the devices and pixels on substrate 8, however the light emitting structure (e.g. display device) of Hamamoto inherently discloses conductive layers or conductive banks/spacers/studs/posts on a surface of a pixel definition layer).  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 8
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
November 19, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813